Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				          DETAILED ACTION
				 SPECIFICATION OBJECTION
	Insertion of continuing data of PCT and Provisional Application at beginning of the specification is needed.  
A closing parenthesis is missing after “50µm” in line 4 at page 2 of specification.

				CLAIM OBJECTION
Claim 21 does not have a claim ending period.

					    REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7-9, 11 and 13-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 7-9 are self-dependent.
The recited “said first component” of claims 8, 9, 14, 19, and 20, “said first and second components component” of claim 11 and “said sag control agent” of claim 21 would lack antecedent basis and thus they are indefinite.
The recited expression of a range within a range (i.e., preferably ---) of claims 7 and 16 would be indefinite.
The recited preamble (i.e., The vehicle part) of claims 16-22 would lack antecedent basis since claim 12 is directed to a method.  
The recited “a fiber filled substrate part of claim 21” in claim 23 would lack antecedent basis since claim 21 recites “The vehicle part”.
The recited “a fiber filled substrate part of claim 15” in claim 24 would lack antecedent basis since claim 15 recites “A vehicle part”.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Although the recited “vehicle part” and other language of claims 16-24 as well as the self-dependent claims 7-9 are indefinite as discussed above, the examiner expects that applicant would amend the claims and thus the examiner considers that the claims 16-24 are dependent on claim 15.

Claims 1, 2, 4-6, 11-18 and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuan (US 5,120,415).
Yuan teaches a flexible primer composition for SMC useful for automobiles having improved visual and physical properties in abstract and at col. 1, lines 12-64. 
Yuan teaches various polymeric substrate including polypropylene for the SMC as well as glass fiber and carbon fibers at col. 3, lines 33-39.  Yuan teaches that a flexible primer composition comprises a crosslinked melamine resin at col. 3, lines 46-61 and in example 1-4.
Yuan teaches that the conducive pigment would be optional by reciting “may contain” at col. 3, lines 9-17 which would meet the recited “substantially free of pigments” as well as a clear melamine primer layer of claim 4 and see the following case laws.  
A court held that very limited choice (in this case with or without pigment) is anticipation.  In re Arkley, 455 F2d 586, 172 USPQ 524 (CCPA 1972); In re Petering, 301 F2d 676, 133 USPQ 275 (CCPA 1962).  
In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
The instantly recited “comprising” of claims 1 and 15 would permit an additional coating such as a rigid primer composition taught by Yuan.  The transitional term “comprising” is an “open” term, in the sense that it leaves the claim open for the inclusion of unspecified ingredients, “even in major amounts.”  Ex parte Davis and Tuukkanen, 80 USPQ 448, 450 (BPAI 1948).  See also North Am. Vaccine, Inc. v. American Cyanamide Co., 7 F.3d 1571, 1585 (Fed. Cir. 1993).  Because the term “comprising” is one of enlargement, it can cause a claim to be broader than the invention.  See In re Fenton, 451 F.2d 640, 642 (CCPA 1971).
Furthermore, the rigid primer composition taught by Yuan can be considered as the recited base layer of claims 12 and 22.
Yuan teaches a basecoat and clear coat at col. 3, lines 14-16 and col. 8, lines 3-12.
Yuan teaches values of DOI measured for smoothness at col. 1, lines 53-64 and DOI of 90 in table 2 which would be expected meet the recited values of the short wave intensity as evidenced by the instant table 1 in which DOI of 86.6 with SW of 43.2 and DOI of 92.8 with SW 25 are taught.  Yuan further teaches a flexible primer having a thickness of 1 to 50 mil (i.e. 2.54 µm to 127 µm at col. 2, lines 44-45 which would meet claims 2, 13, 15 and 23.

Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of Yuan.   See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
As to “two component high solids” of claim 6, the “two component” would be directed to reactable resin components only (i.e., a first cross-linkable resin and a second cross-linkable resin) as taught by lines 17-24 at page 4 of specification as well as by lines 26-29 at page 4 of specification in which further presence of other component such as a sag control agent is taught.  The high solids would imply presence of solvents used by Yuan for example and the instant claim 6 does not require any step of mixing the two component and thus utilization of a primer composition comprising blends of components taught by would meet the instant method of coating.  For example, an acrylic resin and melamine formaldehyde taught in example 1 of Yuan would meet the two component.
Thus, the instant invention lacks novelty.

Claims 1, 2, 4, 5-8, 11-19 and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hazan (US 2009/0111938 A1).
 comprising polyester/chopped glass fibers automotive body panels having significantly reduced paint defects in abstract, [0013-0021], [0090] and claim 1 in which melamine component and a blocked polyisocyanate crosslinker are further taught.  Claim 4 teaches that pigment would be optional.
The primer composition taught by Hazan would be expected to yield the recited values of short wave intensity and Class “A” show surface.
Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of Hazan.   See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
As to “two component high solids” of claim 6, the “two component” would be directed to reactable resin components only (i.e., a first cross-linkable resin and a second cross-linkable resin) as taught by lines 17-24 at page 4 of specification as well as by lines 26-29 at page 4 of specification in which further presence of other component such as a sag control agent is taught.  The instant claim 6 does not require any step of mixing the two component and thus utilization of a primer composition comprising blends of components taught by would meet the instant method of coating.  For example, the melamine component and the blocked polyisocyanate crosslinker taught in claim 1 of Hazan would meet the two component.
In re Arkley, 455 F2d 586, 172 USPQ 524 (CCPA 1972); In re Petering, 301 F2d 676, 133 USPQ 275 (CCPA 1962).  
 In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
Thus, the instant invention lacks novelty.

Claims 1, 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Provenzola (US 5,548,016) in view of Kawabe et al (US 10,072,171), Maekawa et al (US 7,049,364) or Martin (US 2002/0164485 A1).
Provenzola teach a flexible (see col. 9, line 61 and col. 11, line 23) primer composition for adhering a topcoat to a flexible plastic substrate comprising a blend of acrylic and urethane resins with pigments in abstract.  Provenzola teach that the primer composition would provide good adhesion and a smooth surface at col. 3, lines 5-14 and col. 5, lines 54-56. 
The recited “substantially free of pigments” would encompass presence of some pigment” since no definition for the “substantially free of pigments” is taught and since it is different from “free of pigments”.  Thus, 20 to 35 parts by weight of the pigment taught in claim 1 of Provenzola would meet the recited “substantially free of pigments.
Provenzola further teach sheet molded compound (SMC) coated with the primer composition in table II.

The SMC comprising the fiber filled polymers are well-known in the art.
 Kawabe et al teach the SMC comprising glass fiber reinforced polyamide at col. 18, line 25-26.  Maekawa et al teach the SMC comprising glass fiber reinforced polyamide at col. 14, lines 47-50.  
Martin teaches fiber glass reinforced polyolefins and acrylonitrile butadiene styrene in [0002] and [0018].
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art-well known SMC comprising glass fiber reinforced polyamide of Kawabe et al or Maekawa et al or fiber glass reinforced polyolefins and acrylonitrile butadiene styrene of Martin in Provenzola as the SMC since the instant SMC is well-known absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan (US 5,120,415) as applied to claims 1, 2, 4-6, 11-18 and 22-24 above, and further in view of applicant’s admission that the recited two-component primer is a commercial sealer in lines 18-14 at page 4 of the instant specification.
The instant claim 7 further recites two-component primer over Yuan.
 the instant two-component primer is a commercial sealer in lines 18-14 at page 4 of the instant specification.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art-well known commercial two-component sealer in Yuan since applicant states that the instant two-component primer is a commercial sealer absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 8-10 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan (US 5,120,415) as applied to claims 1, 2, 4-6, 11-18 and 22-24 above, and further in view of Saliya et al (US 9,540,533).
The instant invention further recites “said first component is high solid materials containing greater that 50% solid” and “about 8 to about 12% of a sag control agent such as polyurea in the first component” over Yuan.
The first component of claim 7 comprise about 70 wt.% of the two component and thus the ”about 8% of the sag control agent” of claims 9 and 20 would yield about 5.6 wt.% of the sag control agent in the blend/mixture of the two component.
The instant method claims 8-9 does not require blending of the recited two component of claim 7 and thus utilization a blend taught by Yuan would meet the recited 
Saliya et al teach utilization of the polyurea as the sag control agent for high gloss coating on automotive bodies in abstract and at col. 1, lines 15-23. The polyurea taught by Saliya et al would be expected have the recited fine crystalline needles in its structure inherently.  Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those Saliya et al.   See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
 Saliya et al also teach a two-pack coating composition at col. 3, line 9 to col. 6, line 26 and at col. 4, lines 62-67.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art-well known sag control agent such as polyuria taught by Saliya et al in the primer composition of Yuan in order to improve a sag resistance which is known practice as taught by Saliya et al and since Yuan further teaches utilization of a diurea resin in example 2 absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Further as to the “about 8 to about 12% of a sag control agent such as polyurea in the first component: When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).  Thus, a modification to the amount of the polyuria would be obvious.
In case applicant shows that the recited values of the short wave intensity is not present in the primer of Yuan, further utilization of the sag control agent such as polyuria taught by Saliya et al in the primer composition of Yuan would be expected to yield the instant value.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan (US 5,120,415) as applied to claims 1, 2, 4-6, 11-18 and 22-24 above, and further in view of Williams et al (US 2007/0059505 A1) and/or Mahdi et al (US 2013/0255880 A1).
The instant claim 3 further recites fiber length of 1” to 3” over Yuan.
Yuan further teaches the fibers have an average diameter greater than 5 microns and an average aspect ratio greater than 5:1 at col. 3, lines 35-38.

Mahdi et al teach SMC comprising long fibers having a length of 2.5 cm to 360 cm or short fibers having a length of 2.5 mm to 2.5 cm (i.e., about 1”) in [0057].
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art-well known glass fiber having a length of 1 inch for the SMC taught by Williams et al and/or Mahdi et al in the SMC of Yuan since Yuan further teaches the fibers have an average diameter greater than 5 microns and an average aspect ratio greater than 5:1 encompassing the instant length absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 9, 10, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hazan (US 2009/0111938 A1) as applied to claims 1, 2, 4, 5-8, 11-19 and 22-24 above, and further in view of Saliya et al (US 9,540,533).
The instant invention further recites “about 8 to about 12% of a sag control agent such as polyurea in the first component” over Hazan.
Saliya et al teach utilization of the polyurea as the sag control agent for high gloss coating on automotive bodies in abstract and at col. 1, lines 15-23. The polyurea In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art-well known sag control agent such as polyuria taught by Saliya et al in the primer composition of Hazan in order to improve a sag resistance which is known practice as taught by Saliya et al absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
In case applicant shows that the recited values of the short wave intensity is not present in the primer of Hazan, further utilization of the sag control agent such as polyuria taught by Saliya et al in the primer composition of Hazan would be expected to yield the instant value.

7 is rejected under 35 U.S.C. 103 as being unpatentable over Hazan (US 2009/0111938 A1) as applied to claims 1, 2, 4, 5-8, 11-19 and 22-24 above, and further in view of applicant’s admission that the recited two-component primer is a commercial sealer in lines 18-14 at page 4 of the instant specification.
Further, in case the recited two-component primer of the claim 7 has probative value:  Applicant admits that the instant two-component primer is a commercial sealer in lines 18-14 at page 4 of the instant specification.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art-well known commercial two-component sealer in Hazan since applicant states that the instant two-component primer is a commercial sealer absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hazan (US 2009/0111938 A1) as applied to claims 1, 2, 4, 5-8, 11-19 and 22-24 above, and further in view of Williams et al (US 2007/0059505 A1) and/or Mahdi et al (US 2013/0255880 A1).
The instant claim 3 further recites fiber length of 1” to 3” over Hazan.
Williams et al teach SMC comprising glass fiber having a length of 1 inch in [0053].
Mahdi et al teach SMC comprising long fibers having a length of 2.5 cm to 360 cm or short fibers having a length of 2.5 mm to 2.5 cm (i.e., about 1”) in [0057].
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art-well known glass fiber having a length of 1 inch for the SMC taught by Williams et al and/or Mahdi et al in the SMC of Hazan since Hazan teaches the chopped glass fibers in [0017] and since the chopped glass fibers having the instant length is well-known as taught by Williams et al and Mahdi et al absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/Dec. 4, 2021                                                     /TAE H YOON/                                                                                  Primary Examiner, Art Unit 1762